UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.1)* Alimera Sciences,Inc. (Name of Issuer) Common Stock, $.01 par value per share (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 016259103 13G Page2of 9 Schedule 13G Item 1(a). Name of Issuer: Alimera Sciences, Inc. (the “Issuer”). Item 1(b). Address of Issuer’s Principal Executive Offices: 6120 Windward Parkway Suite 290, Alpharetta, GA 30005 Item 2(a). Names of Persons Filing: Growth Equity Opportunities Fund III, LLC (“GEO”); New Enterprise Associates 14, L.P. (“NEA 14”), which is the sole member of GEO; NEA Partners 14, L.P. (“NEA Partners 14”), which is the sole general partner of NEA 14; NEA 14 GP, LTD (“NEA 14 GP”), which is the sole general partner of NEA Partners 14; and Michael James Barrett (“Barrett”), Peter J. Barris (“Barris”), Forest Baskett (“Baskett”), Ryan D. Drant (“Drant”), Anthony A. Florence, Jr. (“Florence”), Patrick J. Kerins (“Kerins”), Krishna S. Kolluri (“Kolluri”), David M. Mott (“Mott”), Scott D. Sandell (“Sandell”), Peter W. Sonsini (“Sonsini”), Ravi Viswanathan (“Viswanathan”) and Harry R. Weller (“Weller”) (collectively, the “Directors”).The Directors are the individual directors of NEA 14 GP.GEO, NEA 14, NEA Partners 14, NEA 14 GP and the Directors are sometimes referred to collectively herein as the “Reporting Persons.” Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of GEO, NEA 14, NEA Partners 14 and NEA 14 GP is New Enterprise Associates, 1954 Greenspring Drive, Suite 600, Timonium, MD 21093.The address of the principal business office of Baskett, Kolluri, Sandell, Sonsini and Viswanathan is New Enterprise Associates, 2855 Sand Hill Road, Menlo Park, California 94025.The address of the principal business office of Barrett, Barris, Drant, Florence, Kerins, Mott and Weller is New Enterprise Associates, 5425 Wisconsin Avenue, Suite 800, Chevy Chase, MD 20815. Item 2(c). Citizenship: GEO is a limited liability company organized under the laws of the State of Delaware.NEA 14 GP is an exempted company organized under the laws of the Cayman Islands.Each of NEA 14 and NEA Partners 14 is an exempted limited partnership organized under the laws of the Cayman Islands.Each of the Directors is a United States citizen. Item 2(d). Title of Class of Securities: Common Stock, $.01 par value (“Common Stock”). Item 2(e). CUSIP Number: Item3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. CUSIP No. 016259103 13G Page3of 9 Item 4. Ownership. Not applicable. Item 5. Ownership of Five Percent or Less of a Class. Each Reporting Person has ceased to beneficially own five percent (5%) or more of the Issuer’s outstanding Common Stock. Material to be Filed as Exhibits. Exhibit 1 – Agreement regarding filing of joint Schedule 13G. Exhibit 2 – Power of Attorney regarding Schedule 13G filings. CUSIP No. 016259103 13G Page4of 9 SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:February 3, 2015 GROWTH EQUITY OPPORTUNITIES FUND III, LLC By:NEW ENTERPRISE ASSOCIATES 14, L.P. Sole Member By: NEA PARTNERS 14, L.P. General Partner By: NEA 14 GP, LTD General Partner By:* Peter J. Barris Director NEW ENTERPRISE ASSOCIATES 14, L.P. By: NEA PARTNERS 14, L.P. General Partner By: NEA 14 GP, LTD General Partner By:* Peter J. Barris Director NEA PARTNERS 14, L.P. By: NEA 14 GP, LTD General Partner By:* Peter J. Barris Director NEA 14 GP, LTD By: * Peter J. Barris Director CUSIP No. 016259103 13G Page5of 9 * Michael James Barrett * Peter J. Barris * Forest Baskett * Ryan D. Drant * Anothony A. Florence, Jr. * Patrick J. Kerins * Krishna S. Kolluri * David M. Mott * Scott D. Sandell * Peter W. Sonsini * Ravi Viswanathan * Harry R. Weller */s/Louis S. Citron Louis S. Citron As attorney-in-fact This Amendment No. 1 to Schedule13G was executed by Louis S. Citron on behalf of the individuals listed above pursuant to a Power of Attorney a copy of which is attached as Exhibit2. CUSIP No. 016259103 13G Page6of 9 EXHIBIT 1 AGREEMENT Pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule13G need be filed with respect to the ownership by each of the undersigned of shares of stock of Alimera Sciences, Inc. EXECUTED this3rd day of February, 2015 GROWTH EQUITY OPPORTUNITIES FUND III, LLC By:NEW ENTERPRISE ASSOCIATES 14, L.P. Sole Member By: NEA PARTNERS 14, L.P. General Partner By: NEA 14 GP, LTD General Partner By:* Peter J. Barris Director NEW ENTERPRISE ASSOCIATES 14, L.P. By: NEA PARTNERS 14, L.P. General Partner By: NEA 14 GP, LTD General Partner By:* Peter J. Barris Director NEA PARTNERS 14, L.P. By: NEA 14 GP, LTD General Partner By:* Peter J. Barris Director NEA 14 GP, LTD By:* Peter J. Barris Director CUSIP No. 016259103 13G Page7of 9 * Michael James Barrett * Peter J. Barris * Forest Baskett * Ryan D. Drant * Anothony A. Florence, Jr. * Patrick J. Kerins * Krishna S. Kolluri * David M. Mott * Scott D. Sandell * Peter W. Sonsini * Ravi Viswanathan * Harry R. Weller */s/Louis S. Citron Louis S. Citron As attorney-in-fact This Agreement relating to Schedule13G was executed by Louis S. Citron on behalf of the individuals listed above pursuant to a Power of Attorney a copy of which is attached hereto as Exhibit2. CUSIP No. 016259103 13G Page8of 9 EXHIBIT 2 KNOW ALL MEN BY THESE PRESENTS, that the undersigned hereby constitutes and appoints Louis S. Citron, Timothy Schaller, Sasha Keough and Stephanie Brecher, and each of them, with full power to act without the others, his or her true and lawful attorney-in-fact, with full power of substitution, to sign any and all instruments, certificates and documents that may be necessary, desirable or appropriate to be executed on behalf of himself as an individual or in his or her capacity as a direct or indirect general partner, director, officer or manager of any partnership, corporation or limited liability company, pursuant to section13 or 16 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any and all regulations promulgated thereunder, and to file the same, with all exhibits thereto, and any other documents in connection therewith, with the Securities and Exchange Commission, and with any other entity when and if such is mandated by the Exchange Act or by the Financial Industry Regulatory Authority, granting unto said attorney-in-fact full power and authority to do and perform each and every act and thing necessary, desirable or appropriate, fully to all intents and purposes as he or she might or could do in person, thereby ratifying and confirming all that said attorney-in-fact, or his or her substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 1st day of August, 2013. /s/ M. James Barrett M. James Barrett /s/ Peter J. Barris Peter J. Barris /s/ Forest Baskett Forest Baskett /s/ Rohini Chakravarthy Rohini Chakravarthy /s/ Patrick Chung Patrick Chung /s/ Ryan Drant Ryan Drant /s/ Anthony A. Florence Anthony A. Florence /s/ Robert Garland Robert Garland /s/ Paul Hsiao Paul Hsiao /s/ Patrick J. Kerins Patrick J. Kerins CUSIP No. 016259103 13G Page9 of 9 /s/ Suzanne King Suzanne King /s/ Krishna S. Kolluri Krishna S. Kolluri /s/ C. Richard Kramlich C. Richard Kramlich /s/ Edward Mathers Edward Mathers /s/ David M. Mott David M. Mott /s/ John M. Nehra John M. Nehra /s/ Charles W. Newhall III Charles W. Newhall III /s/ Jason R. Nunn Jason R. Nunn /s/ Jon Sakoda Jon Sakoda /s/ Scott D. Sandell Scott D. Sandell /s/ Peter W. Sonsini Peter W. Sonsini /s/ A. Brooke Seawell A. Brooke Seawell /s/ Ravi Viswanathan Ravi Viswanathan /s/ Paul E. Walker Paul E. Walker /s/ Harry Weller Harry Weller
